Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. 	The following is an examiner’s statement of reasons for allowance: The instant claims are directed to a method for expanding stem cells wherein a purified population of CD45" or CD45" stem cells that are CD34" human cells or Sca-1' murine
cells and positive for at least one gene product selected from the group consisting
of follicle-stimulating hormone receptor (FSHR), luteinizing
hormone/choriogonadotropin receptor (LHCGR), prolactin receptor (PRLR),
androgen receptor (AR), estrogen receptor a (ESRa), estrogen receptor § (ESRB), and
progesterone receptor (PGR), and further wherein the purified population of CD45~
or CD45" stem cells are negative for each of CD45R/B220, Gr-1, TCRof, TCRyé,
CD11b, and Ter-119; and grown in suboptimal dosages selected from growth factors selected from the group consisting of 0.8-1.2 ng/mL recombinant human
interleukin-3(rhIL-3) and _0.4-0.6 ng/mL recombinant human _granulocyte/macrophage colony-stimulating factor (rhGM-CSF); 0.16-2.4 IU/mL of recombinant human erythropoietin (rhEPO) and 0.8-1.2 ng/mL of recombinant human stem cell factor (rhSCF); 4-6 ng/mL of recombinant human thrombopoietin (rhTPO) and 0.8-1.2 ng/mL of rhIL-3; and 0.8-1.2 ng/mL of rhIL-3, 0.4-0.6 ng/mL of G-CSF, 0.8-1.2 ng/mL of rhSCF, 0.16-2.4 TU/mL of rhEPO, and 4-6 ng/mL of rhTPO. The prior art does not teach or suggest the instant method. Therefore, the claims were allowed.


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 






Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1641
Remsen - Hoteling
(571) 272-0816
12/18/21
/LISA V COOK/Primary Examiner, Art Unit 1642